Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/088360 has claims 1-20 pending. The effective filing date of this application is 04/15/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claims 1, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10852949 (app# 16/384618). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of arrangement of scalable network of computer systems.
	Claims 1, 11 and 19 of the instant application recite similar limitations and claims 1 and 11 of U.S. Patent No. 10852949 recite similar limitations. 
For the purpose of illustration, only claim 1 of the instant application is compared with claim 1 of U.S. Patent No. 10852949 in the following table:

Instant application
Application No. 16/384618
Claim 1. A data storage system, comprising: 
       non-volatile media; 
       a buffer memory; and 
       a processing device coupled to the buffer memory and the non-volatile media, and 
configured to: 
          receive commands from a host system; and 
          
          prior to execution of a command in the data storage device, 
               identify at least the command in the commands received from the host system; 
               retrieve, from the non-volatile memory, at least a portion of data to be used during execution of the command; and 
              store the portion of data in the buffer memory.

Claim 1. A data storage system, comprising: 
        non-volatile media; 
        a buffer memory; 
        a processing device coupled to the buffer memory and the non-volatile media; and 
        a data pre-fetcher configured to: 
        receive commands to be executed in the data storage system; 
         provide the commands as input to a predictive model; identify, using the predictive model and based on the commands, at least one command for pre-fetching; and 
          prior to the command being executed in the data storage device, retrieve, from the non-volatile memory, at least a portion of data to be used in execution of the command; and 
          store the portion of data in the buffer memory.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 12 and 19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated  by Ben-Shemesh et al (2013/0179632) hereafter Ben-Shemesh.
Regarding claim 1, Ben-Shemesh discloses A data storage system (Ben-Shemesh: Figure 9), comprising: 
non-volatile media (Ben-Shemesh: Fig. 9: ‘storage memory 906’: [0084]: “system 900 may be a non-volatile mass storage device. For example, mass storage memory 906 may include FLASH memory, a solid state drive (SSD), a hard disk drive (HDD), or combinations of the above”); 
a buffer memory (Ben-Shemesh: Fig. 9: ‘buffer memory 904’); and 
a processing device coupled to the buffer memory and the non-volatile media (Fig. 9: ‘control module 902’), and configured to: 
receive commands from a host system (Ben-Shemesh: [0028]: “A request for data from the read data stream is received from a host”); and 
prior to execution of a command in the data storage device, 
identify at least the command in the commands received from the host system ([0034]: “The control module is configured to pre-fetch a first volume of predicted data associated with an identified read data stream from the non-volatile data store into the buffer memory. When a request for data from the read data stream is received from a host”); 
retrieve, from the non-volatile memory, at least a portion of data to be used during execution of the command ([0034]: “pre-fetch a first volume of predicted data associated with an identified read data stream from the non-volatile data”); and 
store the portion of data in the buffer memory ([0034]: “store into the buffer memory”).

Regarding claims 11 and 19, these claims limitations are significantly similar to those of claim 1, and, therefore, are rejected on the same grounds.

Regarding claim 2, Ben-Shemesh further discloses The data storage system of claim 1, further comprising: a predictive model configured to identify the at least one command for pre-fetching (Ben-Shemesh: [0034]: “The control module is configured to pre-fetch a first volume of predicted data associated with an identified read data stream from the non-volatile data store into the buffer memory. When a request for data from the read data stream is received from a host, the control module responds to that request by providing the requested data to the host from the buffer memory”).

Regarding claim 3, Ben-Shemesh further discloses The data storage system of claim 2, wherein the predictive model periodically is used periodically to generate predictions in the data storage system (Ben-Shemesh: Fig. 5 or Fig. 1: ‘loop operation repeated from step 108 back to step 104’).

Regarding claim 4, Ben-Shemesh further discloses The data storage system of claim 2, wherein the predictive model is configured to receive commands of a predetermined number as input to generate a prediction that identifies one or more commands for pre-fetching (Ben-Shemesh: [0004]: “a memory device may detect that the host has performed a threshold number of sequential reads”).

Regarding claim 12, these claims limitations are significantly similar to those of claim 4, and, therefore, are rejected on the same grounds.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7-9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Shemesh as applied to claim 1 above, and further in view of Purkayastha et al (2019/0129834) hereafter Purkayastha.
Regarding claim 5, Ben-Shemesh  does not discloses the current limitation of claim 4.
However, Purkayastha discloses The data storage system of claim 2, wherein the predictive model is trained using a supervised machine learning technique (Purkayastha: Fig. 6: [0083]: “a machine learning system 600 that generates predicted data A.sub.2, B.sub.2, C.sub.2, D.sub.2 from a set of training data f(x) that consists of memory access commands A.sub.1, B.sub.1, C.sub.1, D.sub.1, A.sub.2, B.sub.2, C.sub.2, D.sub.2”).
Disclosures by Ben-Shemesh and Purkayastha are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing the prefetch data into the buffer taught by Ben-Shemesh to include a machine learning system to predict a read command disclosed by Purkayastha. The motivation for including a machine learning system to predict a read command by paragraph [0029] of Purkayastha is for returning the requested data faster.

Regarding claim 13, these claims limitations are significantly similar to those of claim 5, and, therefore, are rejected on the same grounds.

Regarding claim 7, Ben-Shemesh does not discloses using resources that are not required for the execution of the plurality of commands as cited in claim 7.
However, Purkayastha discloses The data storage system of claim 5, wherein the data storage system is configured to retrieve the portion of data from the non-volatile memory and store the portion of data in the buffer memory during execution of a plurality of commands, using resources that are not required for the execution of the plurality of commands (Purkayastha: [0029]: “A model developed in this way may be used to generate predicted memory access commands that allow a non-volatile storage system to achieve certain efficiencies. For example, a predicted read command for a specified address may allow the data with that address to be prefetched before the command is received so that the requested data may be rapidly returned”).

Regarding claim 18, these claims limitations are significantly similar to those of claim 7, and, therefore, are rejected on the same grounds.

Regarding claim 8, Ben-Shemesh further discloses The data storage system of claim 5, wherein the command is predicted to cause more than a threshold amount of increase in latency in execution of a further command if the portion of data is not available in the buffer memory (Ben-Shemesh: [0002]: “the prediction algorithm may cause the memory storage device to pre-fetch data from the next logical sector or sectors and store that data in a buffer so that if the host does request that data, the memory storage device can supply that data without delay”).

Regarding claim 9, Ben-Shemesh further discloses The data storage system of claim 5, wherein the command is identified by the predictive model based at least in part that the command is in a predetermined category (Ben-Shemesh: [0004: “a stream is detected as a candidate for predictive pre-fetching, or read buffering. For example, a memory device may detect that the host has performed a threshold number of sequential reads”).

Claims 6, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Shemesh and Purkayastha as applied to claim 5 above, and further in view of Roberts (2016/0371014).
Regarding claim 6,  Ben-Shemesh and Purkayastha  do not disclose the current limitation of claim 6.
However, Roberts discloses The data storage system of claim 5, wherein the command is identified for pre-fetching to spread latency impact of the command over more than a threshold number of commands (Roberts: [0032]: “The predicted latency may be based on an average latency of the memory command, an average of the N most recent latency or latencies observed for the memory command (where N≧1), and/or other metrics representing the latency of the memory command”).
Disclosures by Ben-Shemesh, Purkayastha and Roberts are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate prefetching data of a predicted read command taught by Ben-Shemesh/ Purkayastha to include predicting a next read command basing on latency disclosed by Roberts. The motivation for predicting the next read command basing on latency by paragraph [0013] of Roberts is for improving the efficiency of the processing of memory commands by ordering the memory commands based on latency.

Regarding claim 17, these claims limitations are significantly similar to those of claim 6, and, therefore, are rejected on the same grounds.

Regarding claim 14,  Ben-Shemesh and Purkayastha  do not disclose the current limitation of claim 14.
However, Robert further discloses The method of claim 13, further comprising: 
generating execution latency data of first commands (Roberts: [0032]: “Latency predictor 204 may maintain a latency table 228 containing predicted latencies of memory commands in computer system 100. Each entry in latency table 228 may include a predicted latency (e.g., predicted latency 224) for a memory command that accesses a given memory address”);  
identify, from the latency data, second commands causing more than a threshold amount of increase in execution latency of at least one of the first commands ([0014]: “the command scheduler may expedite execution of the memory command by the memory resource over the other memory commands if the memory command is associated with higher latency and/or priority than the other memory commands by placing the memory command before the other memory commands in the command queue”); and 
training the predictive model using the supervised machine learning technique to reduce differences between the second commands identified using the latency data and third commands identified by the predictive model from the first commands ([0038): ” command scheduler 202 may order a high-latency memory command ahead of lower-latency memory commands in a host command queue and/or a memory bank command queue to reduce the overall delay in processing the memory command”).

Regarding claim 20, these claims limitations are significantly similar to those of claim 14, and, therefore, are rejected on the same grounds.

Regarding claim 15,  Ben-Shemesh and Purkayastha  do not disclose the current limitation of claim 15.
However, Robert further discloses The method of claim 14, further comprising: computing averages of execution latency of different types of commands; and comparing execution latency of the first commands to the averages to identify the at least one of the first commands that has more than the threshold amount of increase in execution latency (Roberts: [0041]: “latency predictor 204 may use latency 226 to update an average latency and/or most recent latency that represents predicted latency 224 for the memory command”).

Regarding claim 16,  Ben-Shemesh and Purkayastha  do not disclose the current limitation of claim 16.
However, Robert further discloses The method of claim 15, further comprising: identifying the second commands in response to a determination that the second commands have a predetermined characteristic and that the second commands have been executed concurrently with the at least one of the first commands (Roberts: [0014]: “the command scheduler may expedite execution of the memory command by the memory resource over the other memory commands if the memory command is associated with higher latency and/or priority than the other memory commands by placing the memory command before the other memory commands in the command queue”);  
wherein the predetermined characteristic includes a predetermined command type, a predetermined command category, or an average execution latency being above a threshold, or any combination thereof ([0043]: “If predicted latency 224 exceeds the latency threshold, command scheduler 202 and/or admittance filter 236 may assign an entry to the memory command in a write monitor 238 that is used to track and/or manage high-latency memory commands”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Shemesh and Purkayastha as applied to claim 9 above, and further in view of Hoff (9122503).
Regarding claim 10,  Ben-Shemesh and Purkayastha  do not disclose the current limitation of claim 10.
However, Hoff discloses The data storage system of claim 9, wherein commands in the predetermined category have an average in execution latency that is longer than a threshold (Hoff: column 1. Lines 62-66: “determining that the latency exceeds the threshold may include determining that the latency of one or more read operations exceeds the threshold”).
Disclosures by Ben-Shemesh, Purkayastha and Hoff are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate prefetching data of a predicted read command taught by Ben-Shemesh/ Purkayastha to include determining a next read command with longer latency disclosed by Hoff. The motivation for determining a next read command with longer latency by column 3, lines 19-22 of Hoff is for improving input/output performance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Thursday and Friday from 10:45 AM to 4:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136